DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-24 have been cancelled.

Status of Claims
2.    This Office Action is in response to the application filed on 12/14/2021. Claims 25 through 34 are presently pending and are presented for examination.

Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Terminal Disclaimer
4.	Electronic Terminal Disclaimer was approved on 12/14/2021. Therefore, Double Patenting Rejection is overcome.

Response to Arguments
5.	Applicant’s arguments with respect to claims 25-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argued that “statistical parameters” are added the SOAM being processed by the first device and second device and there is no need for a separate step for obtaining the statistical parameters. As such, examiner does not understand what the statistics related to applicant invention. Examiner has searched Booth, III et al. (US 6,915,436 B1) that uses to a prior art test packet PING to verify connectivity. Therefore, examiner interprets applicant invention as sending a ping to test connectivity of a source node to a destination node (see Booth: column 9 lines 10-38).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because it recites the following limitations:
one or more network controllers sending a SOAM frame in a first tunnel packet to a first device via a first tunnel; 
the one or more network controllers, upon reception of the SOAM frame, computing and storing statistics. According to specification diagrams Fig. 2 and Fig. 3, there is only one controller 200. That is the SOAM frame travels through two tunnels and return back (loop back) to the controller 200. That is based on examiner interpretation the controller 200 sends a test packet (SOAM) to verify at least connectivity to the send device as well as first tunnel  and second tunnel. Based on this interpretation  examiner assumes that controllers are centralized, otherwise if they are decentralized and that would be indefinite.  That is the SOAM would return to another controller than controller 200.
Applicant argued that “statistical parameters” are added the SOAM being processed by the first device and second device and there is no need for a separate step for obtaining the statistical parameters. As such, examiner does not understand what the statistics related to applicant invention. Examiner has searched Booth, III et al. (US 6,915,436 B1) that uses to a prior art test packet PING to verify connectivity. Therefore, examiner interprets applicant invention as sending a ping to test connectivity of a source node to a destination node (see Booth: column 9 lines 10-38). 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2013/0163594 A1) in view of Song (US 2013/0044591 A1) further in view of Booth, III et al. (US 6,915,436 B1-herafter Booth).

For claims 25 and 30 (New) a system/a method for executing a Service, Operation, Administration and Maintenance (SOAM) on a network (see paragraph 39 , the system comprising: 
one or more network controllers sending a (see Fig. 1, Fig.2A-2B, and paragraph 39 “OAM Frame 110 in the tunnel packet 100 communicated in a tunnel steered by service classifier (controller) to a service nodes 30(1)-30(N)” and paragraph 39 “packet delivery to the original destination (device)”); 
the first device processing the first SOAM frame and forwarding the SOAM frame to a second device over the network (see Fig. 3 “when a service Virtualization endpoint (controller) receives a packet from Service Classifier it processes it and creates  and forwards it to next node (destination)”); 
the second device processing the SOAM frame and forwarding the SOAM frame to the one or more network controllers in a second tunnel packet via a second tunnel network (see Fig. 3 “modified SOAM frames 140, 165, and 190 from destination 145”); and
Sharma does not explicitly teach the one or more network controllers, upon reception of the SOAM frame, computing and storing statistics.
However, Song teaches the transmission performance information may be statistical information obtained by the destination PE device based on message reception conditions, such as the statistical number of messages received from each of tunnels, a delay or a packet loss rate, etc., or any combination thereof (see Song: paragraph 28). 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Song in the overlay-based packet steering of Sharma in order to obtain statistical information of each tunnels for performance monitoring (see Song: paragraph 28).
Sharma in view of Song does explicitly teach that SOAM frame returns back to the same controller that transmitted it. 
However, Booth teaches a secure ping message to be sent from a first IPsec device to a second IPsec device on a first IPSec tunnel and returned from the second IPSec device to the first IPSec device on a second IPSec tunnel to comply with IETF (see Booth: column 9 lines 10-38).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Song in the combined overlay-based packet steering of Song and Sharma in order to test IPSec connectivity (statistics) with a secure ping message to comply with IETF (see Booth: column 9 lines 10-38).

          For claims 26 and 31 Sharma in view of Song further in view of Booth teaches the system/the method, wherein: 
the first device removes a tunnel header from the first tunnel packet to extract the SOAM frame (see Sharma: paragraph 34 “ service virtualization endpoint (controller) removes the tunnel and service header encapsulation” and paragraph 53 “decapsulation”).

          For claims 27 and 32 Sharma in view of Song further in view of Booth teaches the system/the method, wherein 
the first device adds a timestamp to the SOAM frame (see Song: paragraphs 28 ,30, 46, and claim 2 “delays packet loss measurement implies a timestamp or setting a clock mechanism”).

          For claims 28 and 33 Sharma in view of Song further in view of Booth teaches the system/the method, wherein 
the second device adds a timestamp to the SOAM frame (see Song: paragraphs 28, 30, 46, and claim 2 “delays packet loss measurement implies a timestamp or setting a clock mechanism”).

          For claims 29 and 34 Sharma in view of Song teaches the system/the method, wherein 
the second device adds a tunnel header to the SOAM frame to create the second tunnel packet (as discussed in claims 25 and 34).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415